       Case 1:19-cv-07675-GBD-DCF Document 25 Filed 12/06/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

JANE DOE 1 AND JANE DOE 2,

                              Plaintiffs,
              v.                                        Case No. 1:19-cv-07675-GBD-DCF
ESTATE OF JEFFREY EPSTEIN;
SUE ROE; and ROES 2-10,
                              Defendants.


                             JOINT STIPULATION FOR
                         ORDER ON PLAINTIFFS’ ANONYMITY


        Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey

E. Epstein (named herein as “Estate of Jeffrey Epstein”) (together, “Defendants”), jointly with

Plaintiffs Jane Doe 1 and Jane Doe 2 (together, “Plaintiffs”), through undersigned counsel for

Defendants, respectfully submit this stipulation (the “Stipulation”) together with the attached

proposed Order on Plaintiffs’ Motion For Leave to Proceed Anonymously (ECF #4).

        The parties respectfully request the Court enter the attached proposed Order which would

supersede the Court’s prior Order Granting Plaintiffs’ Ex Parte Motion For Leave to Proceed

Anonymously (ECF# 9).




40745107v1
       Case 1:19-cv-07675-GBD-DCF Document 25 Filed 12/06/19 Page 2 of 5



Dated: December 5, 2019                    Respectfully submitted,
       New York, New York

                                           TROUTMAN SANDERS LLP




                                           By:/s/ Bennet J. Moskowitz
                                              Bennet J. Moskowitz
                                              875 Third Avenue
                                              New York, NY 10022
                                              (212) 704-6000
                                              bennet.moskowitz@troutman.com

                                           Attorneys for Defendants Darren K. Indyke and
                                           Richard D. Kahn, Co-Executors of the Estate
                                           of Jeffrey E. Epstein




40745107v1                             2
       Case 1:19-cv-07675-GBD-DCF Document 25 Filed 12/06/19 Page 3 of 5



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

JANE DOE 1 AND JANE DOE 2,

                               Plaintiffs,
               v.                                          Case No. 1:19-cv-07675-GBD-DCF
ESTATE OF JEFFREY EPSTEIN;
SUE ROE; and ROES 2-10,
                               Defendants.


                          ORDER ON PLAINTIFFS’ ANONYMITY

        IT IS HEREBY ORDERED that any person subject to this Order, including the parties to

this action and their respective counsel of record, shall adhere to the following terms:

    1. Within three (3) days of entry of this Order, Counsel of Record for Plaintiffs shall disclose
       Plaintiffs’ identities to Counsel of Record for Defendants, in writing.

    2. Counsel of Record for Defendants may disclose a Plaintiff’s identity only to Defendants
       and any attorneys, paralegals, and clerical or other assistants working with or for
       Defendants on matters related to this action; and the recipients of such information shall
       not disclose it to any other persons.

    3. If Defendants wish to disclose a Plaintiff’s identity to any person not otherwise permitted
       to receive such information under this Order, Defendants are limited to doing so in
       connection with defending this action, and must require such person to first execute a non-
       disclosure agreement, in a form agreed to by the parties, that prevents such person from
       disclosing the Plaintiff’s identity to any other persons. Defendants must maintain a list of
       all such persons to whom a Plaintiff’s identity is disclosed and copies of the executed non-
       disclosure agreements, all of which are subject to in camera inspection.

    4. All portions of pleadings, motions or other papers filed with the Court that disclose a
       Plaintiff’s identity shall be filed under seal with the Clerk of the Court and kept under seal
       until further order of the Court. The parties shall use their best efforts to minimize such
       sealing. Any party filing a motion or any other papers with the Court under seal shall also
       publicly file a redacted copy of the same, via the Court’s Electronic Case Filing system,
       that redacts the Plaintiff’s identity and text that would reveal the Plaintiff’s identity.

    5. The parties may seek to modify or amend this Order at any time upon motion to the Court
       or by stipulation.




40737841v1
       Case 1:19-cv-07675-GBD-DCF Document 25 Filed 12/06/19 Page 4 of 5



SO ORDERED.

Date: __________________                   ____________________________
      New York, New York                   HON. DEBRA FREEMAN
                                           United States Magistrate Judge




40737841v1                             2
         Case 1:19-cv-07675-GBD-DCF Document 25 Filed 12/06/19 Page 5 of 5



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

JANE DOE 1 AND JANE DOE 2,

                                Plaintiffs,
             v.
                                                              Case No. 1:19-cv-07675-GBD-DCF
ESTATE OF JEFFREY EPSTEIN;
SUE ROE; and ROES 2-10,
                                Defendants.


                                NON-DISCLOSURE AGREEMENT

         I,                              , acknowledge that I understand that the identities of the
 Plaintiffs in this action are confidential. I agree that: (1) I will hold in confidence all Plaintiffs’
 identities; (2) I will use Plaintiffs’ identities only in connection with this litigation; and (3) I will
 take all due precautions to prevent the unauthorized or inadvertent disclosure of Plaintiffs’
 identities.

         By acknowledging these obligations under this Non-Disclosure Agreement, I understand
 that I am submitting myself to the jurisdiction of the United States District Court for the Southern
 District of New York for the purpose of any issue or dispute arising hereunder, and that my willful
 violation of any term of the Non-Disclosure Agreement could subject me to punishment for
 contempt of court.

 Dated:


                                                                           [Signature]




40737846v1
